I concur with the holding reached today but believe that our decision is in conflict with State v. Williams (1986), 34 Ohio App. 3d 33,  516 N.E.2d 1270.
Williams involved a defendant convicted of vehicular homicide and ordered to make restitution to the victims in the amount of $10,000 for costs involving medical and funeral expenses. TheWilliams court reversed and remanded *Page 201 
for the sole purpose of ascertaining the economic loss suffered as a result of the offense.
Williams does not directly address the issue of whether R.C.2929.11(E) provides there may be restitution for property damage only. My reading of Williams leads me to conclude that the court allowed restitution for medical and funeral expenses since the remand was solely to determine the exact amount payable as restitution. The court made reference to other authority for the proposition that there must be a due process ascertainment that the amount of restitution bears a reasonable relationship to the loss suffered. Id. at 34, 516 N.E.2d at 1271-1272. The court then held, "* * * we find that the trial court abused its discretion in ordering restitution in an amount which had not been determined to bear a reasonable relationship to the actual losses suffered." (Emphasis added.) Id. at 35,516 N.E.2d at 1272. I believe the import of the remand was that theWilliams court impliedly assumed that such expenses other than property damage were properly recoverable under the statute.
The instant case involves a similar issue of the victim of gross sexual imposition receiving restitution for medical expenses incurred as a result of the offense. We hold that recovery of medical expenses is not permitted under R.C.2929.11(E) since such expenses are not "property damage" as required by the statute. Based on this apparent conflict withWilliams, I would certify this matter to the Supreme Court for resolution of that conflict.